Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/150,855, which was filed 10/03/18. Claims 1-20 are pending in the application and have been considered.


Claim Interpretation
In claim 17, line 1, “A non-transitory computer-readable medium or media” is interpreted as one or more non-transitory computer readable mediums, not to encompass transitory media. 

Claim Objections
In claim 1, line 12, should “one or more recovered weight matrix” be “one or more recovered weight matrices” (which would make it agree with “one or more weight matrices” in line 2)?
In claim 1, line 14, should “model requires a second memory space” be “model requiring a second memory space”?
In claim 7, lines 1-2, should “wherein the truncated SVD based on the one or more recovered weight matrix comprising” be “wherein using the truncated SVD based on the one or more recovered weight matrices comprises”?
In claim 8, line 2, should “comprising” be “comprises”?
In claim 8, line 7, should “obtaining low-rank approximation” be “obtaining the low-rank approximation”?
In claim 11, line 1, should “train neural network” be “train a neural network”?
In claim 11, line 3, should “model has a parameter” be “model having a parameter”?
In claim 11, line 14, should “multiplication of corresponding” be “multiplication of the corresponding”?
In claim 11, line 20, should “requires a second memory” be “requiring a second memory”?
In claim 13, line 1, should “implementing the truncated SVD” be “using the truncated SVD”?
In claim 13, line 2, should “each recovered weight matrices” be “each recovered weight matrix”?
In claim 13, lines 8-9, should “allow particular size” be “allow a particular size”?
In claim 14, line 2, should “comprising” be “comprises”?
In claim 15, line 2, should “matrices, the concatenated” be “matrices, and the concatenated”?
In claim 17, line 5, should “model has” be “model having”?
In claim 17, line 16, should “model has” be “model having”?
In claim 18, line 3, should “matrices comprise” be “matrices comprising”?

As seen above, the claims are replete with minor grammatical mistakes. Applicant’s assistance is respectfully requested in proofreading the claims to find any that the examiner may have missed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, line 2 recites the limitation "the recurrent network model”.  There is insufficient antecedent basis for this limitation in the claim.

In addition to the indefiniteness included by virtue of its dependency on parent claim 1, claim 5 recites “the hyperparameter for the one or more recurrent weight matrices and the hyperparameter for the one or more non-recurrent weight matrices are separate”, however, claim 3, on which the claim depends, contains only a single “a hyperparameter”. It is unclear therefore how this single hyperparameter can be “for the one or more recurrent weight matrices” as well as “for the one or more non-recurrent weight matrices” and “separate”.

In addition to the indefiniteness included by virtue of its dependency on parent claim 1, claim 6 recites “the hyperparameter for the one or more recurrent weight matrices is fixed as a multiple of the hyperparameter for the one or more non-recurrent weight matrices”, however, claim 3, on which the claim depends, contains only a single “a hyperparameter”. It is unclear therefore how this single hyperparameter can be both itself as well as “a multiple of the hyperparameter for the one or more non-recurrent weight matrices” at the same time.

Dependent claims 2-4 and 7-10 are indefinite because they include the indefinite subject matter of parent claim 1 by virtue of their dependency .

Allowable Subject Matter
Claims 1-10 would be allowable if amended to overcome the 35 USC 112(b) rejections as well as objections for minor informalities.
Claims 11-20 would be allowable if amended to overcome the objections for minor informalities.


The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:


The closest prior art to independent claims 1, 11, and 17 is Prabavalkar et al. (“On the compression of recurrent neural networks with an application to LVCSR acoustic modeling for embedded speech recognition”. In Acoustics, Speech and Signal Processing (ICASSP), 2016 IEEE International Conference on, pp. 5970–5974. IEEE, 2016). Prabavalkar discloses training low rank factored acoustic speech models by initializing weights from a truncated singular value decomposition of pretrained weight matrices. Claims 1, 11, and 17 differ from Prabavalker in that they add a variational form of trace norm regularization. Adding a variational form of trace norm regularization has been demonstrated in the prior art for collaborative prediction (see Srebro et al. “Maximum-margin matrix factorization”. In Advances in neural information processing systems, pp. 1329–1336, 2005) and also applied to recommender systems (see Koren et al. “Matrix factorization techniques for recommender systems”. Computer, 42(8), 2009). The use of this technique with a gradient descent was demonstrated by Ciliberto et al. (“Reexamining low rank matrix factorization for trace norm regularization”. arXiv preprint arXiv:1706.08934, 2017). Neyshabur et al. (“In search of the real inductive bias: On the role of implicit regularization in deep learning”. In Workshop track ICLR, 2015. arXiv preprint arXiv:1412.6614) demonstrates that trace norm regularization could provide a sensible inductive bias for neural networks. However, the combination of training low rank factored acoustic speech models by initializing weights from a truncated singular value decomposition of pretrained weight matrices with a variational form of trace norm regularization as proposed in claims 1, 11, and 17 would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, even in view of Prabavalkar, Srebro, Koren, Ciliberto, and Neyshabur. Therefore, the subject matter of claims 1, 11, and 17 is considered new and non-obvious. Dependent claims 2-10, 12-16, and 18-20 include the allowable subject matter of parent claims 1, 11, and 17 by virtue of their dependence. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190258917 Chai discloses low precision neural networks using subband decomposition
US 10755162 Han discloses adding a reduced layer to a neural network
US 5596681 Tamura discloses determining an optimal number of neurons contained in hidden layers of a neural network
US 20180107925 Choi discloses neural network quantization
US 5228113 Shelton discloses an accelerated training apparatus for back propagation networks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                               04/28/22